Citation Nr: 0635294	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for low back strain.

2.  Entitlement to a disability rating in excess of 10 
percent for cervical strain.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1974, from January 1979 to September 1979, and 
from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied increased evaluations for low back 
strain, cervical strain, and hypertension, which were each 
evaluated as 10 percent disabling.  By a rating action dated 
in March 1996, the 10 percent disability rating assigned for 
low back strain was increased to 20 percent, effective from 
September 1994.  This matter also arises from a May 1996 
decision that denied entitlement to a total disability 
evaluation based on individual unemployability (TDIU).

The veteran was provided a personal hearing at the RO before 
the undersigned Veterans Law Judge in June 2005.  A 
transcript of the hearing is associated with the claims file.

In September 2005, the Board remanded the matter to the RO 
via the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board for final appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that 
the veteran's low back disability results in severe loss of 
range of motion of the lumbar spine; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or intervertebral disc syndrome.

2.  The veteran's lumbar spine disability results in mild, 
incomplete paralysis of the sciatic nerve (left L5-S1 
radiculopathy).

3.  The preponderance of the evidence fails to establish the 
veteran's cervical spine disability results in moderate 
limitation of motion of the cervical spine; forward flexion 
of the cervical spine of less than 30 degrees; a combined 
range of motion of the cervical spine of less than 170 
degrees; or intervertebral disc syndrome.  

4.  The evidence demonstrates the veteran's hypertension 
requires medication for control, but that diastolic pressure 
findings of 110 or more or systolic pressure findings of 200 
or more are not predominant.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for chronic low back strain have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) Diagnostic 
Codes 5237, 5242 (2006).



2.  The criteria for a separate 10 percent disability 
evaluation for left L5-S1 radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5292 (2002), Diagnostic Codes 5243, 
8520 (2006).

3.  The criteria for a disability evaluation in excess of 10 
percent for cervical strain have not been demonstrated.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2002) Diagnostic Codes 5237, 5242 
(2006).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been demonstrated.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (effective before and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
in letter dated in November 2001 and October 2005.  The RO's 
notice letters informed the veteran that he could provide 
evidence to support his claims for increased ratings or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings.  While the 
veteran was never provided a VCAA letter outlining the 
criteria for establishing effective dates, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
for the claimed disabilities and assigned disability 
evaluationss and initial effective dates, the Secretary had 
no obligation to provide further notice under the statute.  
Id.  Moreover, the veteran was provided notice of the 
regulations for evaluating his low back, cervical spine, and 
hypertensive disability in the July 1995 statement of the 
case and supplemental statements of the case dated in June 
1996, December 2004, and August 2006, and he has not 
otherwise argued failure of notice.  As such, any defect with 
respect to the content of the notice requirement was non-
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from the Augusta VA Medical Center (VAMC) and records from 
C.B. Santos, M.D., and Metro Augusta Medical Center.  The 
veteran has been afforded multiple VA examinations for the 
purpose of determining the nature and severity of his service 
connected disabilities.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Low back and cervical strain

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, a 30 percent evaluation is warranted 
for severe limitation motion.  A 20 percent rating is 
assigned for moderate limitation of motion.  A slight 
limitation of motion warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine spine, a 40 percent evaluation is 
warranted for severe limitation motion.  A 20 percent rating 
is assigned for moderate limitation of motion.  A slight 
limitation of motion warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Service connection for low back strain was granted in June 
1980 and assigned a noncompensable disability rating under 
Diagnostic Code 5295.  In October 1981, the rating was 
increased to 10 percent.  That rating remained in effect 
until the veteran filed his claim for an increased rating in 
September 2004.  The rating assigned to the veteran's low 
back strain was increased to 20 percent, effective from 
September 2004, during the pendency of the appeal.

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  The evidence also 
fails to definitively establish that the veteran's lumbar 
spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his October 2005 VA neurological examination, the veteran 
demonstrated forward flexion to 45 degrees, backward 
extension to 10 degrees, right lateral flexion to 25 degrees, 
and left lateral flexion to 20 degrees.  When he was examined 
in October 2004, the veteran demonstrated forward flexion to 
45 degrees, backward extension to 30 degrees, lateral flexion 
to 30 degrees bilaterally.  Similar ranges of motion were in 
December 2001 and December 1997 VA examination reports and a 
February 1994 from Dr. Santos.  Pain on motion was reported 
in all instances.  Records received from the Augusta VAMC 
make no reference to ranges of motion of the lumbar spine 
worse than that reported in October 2005 VA examination.  


The Board acknowledges the fact that an October 2005 VA 
orthopedic examination indicated that the veteran 
demonstrated forward flexion to 20 degrees, backward 
extension to 0 degrees, right and left lateral flexion and 
rotation to 0 degrees, bilaterally.  Such findings would 
normal support the assignment of a higher (40 percent) rating 
for limitation of motion of the lumbar spine.  The Board's 
attention is directed, however, to the examiner's remark that 
the veteran made a "very poor effort" during the 
examination.  The examiner made reference to the veteran's 
poor effort on a number of occasions.  Coupled with the 
findings of the contemporaneous neurological examination, 
which were in line with several previous examinations, the 
Board finds the probative value of the October 2005 
orthopedic examination to be significantly diminished and 
does not support the assignment of a higher disability 
rating.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, an inability to bend or lift repetitively, and 
chronic pain.  The report of the October 2005 neurological 
examination seemed to describe the veteran's overall level of 
impairment as moderate.  Further, as noted above, the report 
of the October 2005 orthopedic examination indicated that the 
veteran exhibited very poor effort, which diminishes the 
probative value of its findings.  The report of the October 
2004 VA examination indicated that pain resulting from the 
veteran's low back disability would cause major functional 
impairment but did not quantify the impairment in assessing 
any additional loss of range of motion.  In view of the 
forgoing, the Board finds that the veteran's complaints and 
the aforementioned additional loss of motion were considered 
when the veteran was granted the 20 percent rating for his 
low back disorder.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 therefore does not provide a basis for a rating 
higher than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the October 2005 neurological examination 
indicated that the veteran's gait was slightly broad based 
but not antalgic, and that he was able to heel and toe walk 
and perform a tandem gait. Further, although he had some 
tenderness to palpation of the low back, there was no overt 
muscle spasm noted.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The October 2005 neurological examination 
indicated that the veteran had some diminished reflexes in 
the left lower extremity. However, muscle bulk and tone were 
normal and symmetrical.  There was no evidence of atrophy.  
X-rays of the lumbar spine were noted to reveal only mild 
degenerative disc disease at the lumbosacral junction.  There 
were no findings pertaining to herniation.  A diagnosis of 
intervertebral disc syndrome was not rendered.  Indeed, the 
Board notes that the October 2004 VA specifically indicated 
that there were no signs of intervertebral disc syndrome 
present.  A disability evaluation under the criteria for 
intervertebral disc syndrome would therefore be 
inappropriate.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned and discussed October 2005 VA neurological 
examination indicates that the veteran experiences some 
neurological manifestations, which may be associated with his 
low back disability.  The examiner described the veteran as 
having left L5-S1 radiculopathy.  Accordingly, the Board will 
evaluate the veteran's chronic neurological manifestations 
pursuant to Diagnostic Code 8520, Sciatic nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

On examination in October 2005, the veteran had a slightly 
diminished ankle and knee jerk on the left.  There was no 
subjective hypesthesia to pinprick or light touch.  There was 
also no distal diminished pinprick, light touch, or vibratory 
sensation in the lower extremities.  A contemporaneous EMG 
study revealed left L-5, S-1 radiculopathy.  The examiner 
stated that he suspected that the radicular findings were 
related to an old trauma.  However, he said it was unclear as 
to whether the radicular findings were due to the veteran's 
service-related injury or post-service nursing work that 
involved heavy lifting.  Resolving the benefit of the doubt 
in favor of the veteran, the Board finds that evidence 
supports the award of a separate rating for mild paralysis of 
the sciatic nerve, and that a 10 percent evaluation is 
warranted under Diagnostic Code 8520.

With respect to the veteran's cervical strain, service 
connection was initially granted in March 1993.  A 10 percent 
disability rating was assigned under Diagnostic Code 5290.  
That rating remained in effect until the veteran filed his 
claim for an increased rating in September 1994.

Here, the Board finds that the veteran's neck disability is 
appropriately evaluated as 10 percent disabling.  The 
evidence does not show moderate limitation of motion of the 
cervical spine.  The evidence also fails to establish that 
the veteran's cervical spine disability has resulted in 
forward flexion of the cervical spine of less than 30 degrees 
or a combined range of motion of the cervical spine of less 
than 170 degrees.  The October 2005 VA neurological 
examination indicated that the veteran demonstrated forward 
flexion to 45 degrees, backward extension to 15 degrees, 
right lateral flexion to 50 degrees, and right lateral 
flexion to 55 degrees.  Similar or better findings were made 
in October 2004, December 2001, and December 1997 examination 
reports.  Records received from the Augusta VAMC make no 
reference to ranges of motion of the cervical spine worse 
than that reported in October 2005 VA examination.  The Board 
notes that the October 2005 VA orthopedic examination 
revealed significantly worse range of motion findings.  At 
that examination, the veteran demonstrated forward flexion to 
5 degrees and backward extension, lateral bending, and 
rotation all to 0 degrees.  However, as discussed above, the 
Board has ascribed little probative value to the findings in 
this report due to the repeated description of there being 
"very poor effort" on the part of the veteran and the 
reports overall inconsistency when compared to the rest of 
the medical evidence of record.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board's attention is drawn to the October 2005 neurological 
examination report that indicated the veteran did not 
experience any fatigability, weakness, or incoordination as a 
result of his neck disability.  The fact that the October 
2005 orthopedic examination described the veteran as using 
poor effort during the examination has also been considered 
and found to be probative in this respect.  As such, the 
Board finds that the functional impairment described in the 
most recent examinations was adequately considered in the 
current evaluation.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 therefore does not provide a basis for a rating 
higher than 10 percent.

With respect to the question as to whether a higher rating 
could be assigned for intervertebral disc syndrome under 
Diagnostic Codes 5293 or 5243, there is simply no evidence 
that establishes a diagnosis of intervertebral disc syndrome.  
Although he complains of radicular symptoms, the October 2005 
VA examination indicated that the veteran had no overt 
sensorimotor or reflex deficits in his upper extremities.  
There was no evidence of diminished pinprick, light touch, or 
vibratory sensation in either upper extremity.  Similar 
negative findings were made in the October 2005 orthopedic 
and October 2004 VA examinations.  In sum, there is simply no 
evidence to warrant consideration of the veteran's neck 
disability under the relevant diagnostic codes for 
intervertebral disc syndrome.  There is also no evidence that 
the veteran suffers from mild, incomplete paralysis of the 
radial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8511, 8512, 8513.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 10 percent disability rating, but no greater, 
for the veteran's service-connected mechanical cervical 
strain.  See 38 U.S.C.A. § 5107(b) (West 2002).

Hypertension

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  A review the 
medical evidence of record, to include all VA outpatient 
treatment records since September 1994, private medical 
records, and examination reports, fails to show the veteran 
having a systolic blood pressure of reading of 200 or more or 
a diastolic blood pressure reading of 110 or more.  For 
example, blood pressure readings taken at the veteran's 
February 2006, October 2004, and December 2001 VA 
examinations showed the veteran's blood pressure to be 
162/102, 130/80, and 157/108, respectively.  Blood pressure 
readings taken as part of a physical conducted by the 
Disabled American Veterans (DAV) in February 2005 were 
140/100 on two occasions.  

The Board further finds that the reported blood pressure 
readings of record were consistent throughout the course of 
the appeal, and that no probative evidence has been submitted 
which demonstrates higher pertinent findings were improperly 
omitted.  Recognition is given to a report submitted by the 
veteran during his June 2005 personal hearing wherein he 
reported diastolic readings in excess of 120 on multiple 
occasions between April and June 2005.  However, there is no 
indication that these readings were recorded by a medical 
professional, or that the reading were taken in a manner that 
would an accurate result/finding.  These readings therefore 
have limited probative value, especially when compared to the 
contemporaneous readings taken by medical professionals that 
show significantly better results.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for low back strain is denied.

Entitlement to a 10 percent disability evaluation for left 
L5-S1 radiculopathy is granted, subject to the criteria 
governing payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for cervical strain is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND

Since the Board has now granted a separate compensable 
disability rating for left L5-S1 radiculopathy, consideration 
of his claim for a TDIU must now include consideration of the 
impairment caused by this newly awarded condition.  

Accordingly the Board REMANDS this claim for the following 
actions:

The RO should readjudicate the claim for 
a TDIU.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim, including a summary of the 
evidence and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.  Thereafter, return 
the case to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


